USCA11 Case: 21-13082   Document: 42-1      Date Filed: 12/28/2022   Page: 1 of 6




                                                  [DO NOT PUBLISH]
                                  In the
                United States Court of Appeals
                        For the Eleventh Circuit

                         ____________________

                               No. 21-13082
                         Non-Argument Calendar
                         ____________________

       In Re: Lee Wendell Loder,
        Adrianne Lawnyette Ragland Loder,
                                                               Debtors.
       ___________________________________________________
       LEE WENDELL LODER,
                                                     Plaintiff-Appellant,
       versus
       ICEMAKERS INC.,


                                                   Defendant-Appellee.
USCA11 Case: 21-13082         Document: 42-1         Date Filed: 12/28/2022         Page: 2 of 6




       2                          Opinion of the Court                       21-13082

                               ____________________

                    Appeal from the United States District Court
                       for the Northern District of Alabama
                        D.C. Docket No. 2:20-cv-01372-LSC
                             ____________________

       Before JORDAN, BRANCH, and GRANT, Circuit Judges.
       PER CURIAM:
             Lee Loder challenges the bankruptcy court’s refusal to stop
       Icemakers, Inc. from enforcing a state-court judgment against him.
       We affirm the bankruptcy court’s denial of his motions.
                                              I.
              This appeal stems from a bitter seventeen-year dispute
       between Loder and Icemakers over a debt of less than $6,000. 1 In
       early 2007, Loder and Icemakers entered into a consent judgment
       regarding this debt in Alabama state court. Shortly thereafter,
       Loder and his wife filed for Chapter 7 bankruptcy, and Icemakers
       filed a complaint for nondischargability. Loder and Icemakers
       settled in October 2007, leading to a federal consent judgment that
       declared the debt nondischargeable, but that did not otherwise
       reference the state-court proceedings or the appropriate interest
       rate for the debt.


       1 We assume the parties’  familiarity with this litigation’s facts and procedural
       history and only discuss those elements necessary to resolving this appeal.
USCA11 Case: 21-13082     Document: 42-1      Date Filed: 12/28/2022    Page: 3 of 6




       21-13082               Opinion of the Court                        3

              Nearly ten years later—after various failed efforts to collect
       the debt—Icemakers filed a motion to revive the state-court
       judgment in 2017. Loder then filed a “Motion for Contempt &
       Sanctions for Violation of the Bankruptcy Discharge” and a
       “Motion for Summary Judgment on the Issue of Liability for
       Violation of the Discharge Injunction” before the bankruptcy
       court. He argued that Icemakers’ actions in state court violated the
       2007 federal consent judgment because the bankruptcy consent
       order created a “new, replacement judgment” that displaced the
       state-court judgment, making Icemakers’ efforts to revive the state-
       court judgment a sanctionable defiance of the bankruptcy court.
       Icemakers filed its own motion for summary judgment. The
       bankruptcy court granted Icemakers’ motion and denied Loder’s.
       Loder appealed, and the district court affirmed, holding that “the
       only effect of the Bankruptcy Court judgment was to render the
       debt Loder owed Icemakers nondischargeable. It did not replace
       the state court judgment with a new money judgment.” Loder v.
       Icemakers, Inc., No. 2:18-cv-00812-LSC, 2019 WL 10784382, at *4
       (N.D. Ala. Feb. 27, 2019). Loder then appealed to this Court, which
       also affirmed. In re Loder, 796 Fed.Appx 698 (11th Cir. 2020)
       (unpublished).
             On remand, Loder filed a two-page “Motion to Enforce
       Settlement Agreement & for Temporary Restraining Order,”
       arguing—as he had in his prior motion—that the federal consent
       judgment displaced the state-court judgment against him, and that
       Icemakers’ efforts to enforce the state-court judgment were thus
USCA11 Case: 21-13082     Document: 42-1      Date Filed: 12/28/2022    Page: 4 of 6




       4                      Opinion of the Court                21-13082

       improper. On August 28, 2020, the bankruptcy court denied
       Loder’s motion. It noted that Icemakers had tried to collect the
       state-court judgment for nearly 13 years, that the 2007 federal
       consent judgment did not purport to replace the state-court
       judgment, and that the 2007 federal consent judgment did not
       address the rate of interest to be applied to the debt. And given
       Loder’s earlier appeals, it held that “principles of res judicata and
       collateral estoppel apply here.” Within a week of the bankruptcy
       court’s August 28 order, Loder twice moved for reconsideration,
       and the bankruptcy court denied both motions.
              Loder appealed these orders to the district court, and
       Icemakers moved to dismiss the appeal as frivolous. The district
       court affirmed the bankruptcy court and partially granted
       Icemakers’ motion. Loder appealed both the district court’s
       determination that his appeal was frivolous and the district court’s
       order affirming the bankruptcy court, after which Icemakers
       moved to dismiss this appeal as frivolous too. Loder then moved
       to dismiss his own appeal for lack of jurisdiction, and this Court
       partially granted that motion—holding that we lacked jurisdiction
       to review the district court’s finding that the appeal was frivolous,
       but that we had jurisdiction to review the district court’s order
       affirming the bankruptcy court. We now resolve what remains of
       this appeal.
                                        II.
              Loder affirmatively limits his appeal of the bankruptcy
       court’s August 28 order denying his motion to enforce the
USCA11 Case: 21-13082         Document: 42-1         Date Filed: 12/28/2022         Page: 5 of 6




       21-13082                   Opinion of the Court                                5

       settlement agreement (and his appeal of the denials of his motions
       to reconsider)—he only challenges “the bankruptcy court’s factual
       findings that contradicted the debtor’s assertion that the parties
       intended to limit their options contractually in the bankruptcy
       settlement agreement.” He thus waives any challenge to the
       bankruptcy court’s holding that his motion was procedurally
       barred based on its old factual findings, instead only challenging an
       arguably new factual finding that the parties did not mutually
       intend that the federal consent agreement would replace the state-
       court judgment against Loder.
              We review the factual findings of a bankruptcy court for
       clear error. In re Optical Techs., Inc., 425 F.3d 1294, 1300 (11th Cir.
       2005). “We will not find clear error unless our review of the record
       leaves us with the definite and firm conviction that a mistake has
       been committed.” Jackson Nat’l Life Ins. Co. v. Crum, 25 F.4th
       854, 859 (11th Cir. 2022) (quotation omitted).
              Assuming that Loder’s challenge is procedurally
       appropriate, he has not shown that the bankruptcy court’s factual
       findings were clear error. 2 His briefing is conclusory; he gives no
       evidence from the record that the parties actually did intend to
       have the 2007 federal consent judgment replace the state-court


       2 The parties do not fully brief the procedural issues raised by a limited appeal
       of new factual findings in an order that otherwise holds that a motion is
       procedurally barred. Because Loder’s arguments fail even if this appeal is
       procedurally proper, we decline to address those issues.
USCA11 Case: 21-13082      Document: 42-1      Date Filed: 12/28/2022    Page: 6 of 6




       6                      Opinion of the Court                 21-13082

       judgment. As for the bankruptcy court’s findings on their own
       terms, that court reasonably observed that Icemakers’ actions are
       inconsistent with an agreement to exclusively resolve matters
       before the bankruptcy court, and it correctly noted the limited
       terms of the 2007 federal consent judgment. Our review of the
       record does not leave us with a definite and firm conviction that a
       mistake has been made. Given that Loder challenges no other
       elements of the bankruptcy court’s orders, this lack of clear error
       resolves his appeal.
                                        III.
              That leaves Icemakers’ motion to dismiss this appeal as
       frivolous. We will only dismiss appeals as frivolous if they are
       “utterly devoid of merit.” Parker v. Am. Traffic Sols., Inc., 835 F.3d
       1363, 1371 (11th Cir. 2016) (quotation omitted). Because Loder
       only sought a limited review of factual findings by the bankruptcy
       court that were at least arguably new, we cannot call his appeal
       utterly devoid of merit. Moreover, although this Court found that
       we lacked jurisdiction over Loder’s original challenge to the district
       court’s dismissal of that appeal as frivolous, Loder’s apparent
       original belief that this Court had jurisdiction over that order also
       was not utterly devoid of merit. We thus deny Icemakers’ motion.
                                  *      *      *
             We AFFIRM the district court’s order affirming the
       bankruptcy court’s denial of Loder’s motions and DENY
       Icemakers’ motion to dismiss this appeal as frivolous.